887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Cameron FRYE, Petitioner-Appellant,v.C.A. MEARES;  Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 89-6669.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1989.Decided:  Oct. 6, 1989.

Donald Cameron Frye, appellant pro se.
Lacy Herman Thornburg (Office of the Attorney General of North Carolina), for appellees.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald Cameron Frye seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Frye v. Meares, C/A No. 89-195-C-C-M (W.D.N.C. May 19, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 While Frye has not stated a federal constitutional violation, he may be entitled to review in state court under N.C.Gen.Stat. Sec. 15-196.4.    See also Potter v. State, 263 N.C. 114, 117, 139 S.E.2d 4, 7 (1964)